--------------------------------------------------------------------------------

ESCROW AGREEMENT

     This Escrow Agreement, dated as of March 9, 2008 (this “Agreement”), is
entered into by and among Lightscape Technologies Inc., a Nevada corporation
(the "Company"), Roth Capital Partners, LLC (the "Placement Agent") and TRISTATE
TITLE & ESCROW, LLC, with its principal offices located at 360 Main Street,
Washington, VA 22747 (the “Escrow Agent”). The Placement Agent and the Company
are sometimes each referred to herein as an "Escrowing Party" and collectively,
the "Escrowing Parties."

WITNESSETH:

     WHEREAS, the Company, through the Placement Agent, proposes to make a
private offering pursuant to Rule 506 of Regulation D of the Securities Act of
1933, as amended (the “Offering” and the “Act,” respectively) of approximately
Ten Million Dollars ($10,000,000) (the “Offering Amount”) of shares of the
Company's common stock, par value $0.001 per share ("Common Stock"), pursuant to
a Securities Purchase Agreement, dated as of March 9, 2008, by and among the
Company and the investors ("Investors") party thereto, such offering to be made
solely to accredited investors, as that term is defined in the Act; and

     WHEREAS, the Company and the Placement Agent desire to deposit all gross
proceeds received from subscriptions for the shares of Common Stock being sold
in the Offering (“Securities”) with the Escrow Agent (the “Escrowed Funds”), to
be held in escrow until joint written instructions are received by the Escrow
Agent from the Company and the Placement Agent, from time to time, at which time
the Escrow Agent will disburse the Escrowed Funds in accordance with such joint
written instructions (a “Closing”); and

     WHEREAS, Escrow Agent is willing to hold the Escrowed Funds in escrow
subject to the terms and conditions of this Agreement.

     NOW, THEREFORE, in consideration of the mutual promises herein contained
and intending to be legally bound, the parties hereby agree as follows:

1. Appointment of Escrow Agent. The Company and the Placement Agent hereby
appoint Escrow Agent as escrow agent in accordance with the terms and conditions
set forth herein and the Escrow Agent hereby accepts such appointment.

2. Delivery of the Escrowed Funds.

     2.1 The Placement Agent and/or the Company will direct Investors in the
Offering to deliver the Escrowed Funds to the Escrow Agent, addressed to the
following account of the Escrow Agent:

--------------------------------------------------------------------------------

Account Name: Tri-State Title & Escrow, LLC
Bank: Access National Bank, Reston, VA 20191
Account No.: 2681757
ABA No: 056009039

     2.2 (a) All Investors’ checks shall be made payable to “TRI-STATE TITLE &
ESCROW, LLC" and shall be delivered to the Escrow Agent at the address set forth
on Exhibit A hereto and shall be accompanied by a written account of
subscription in the form attached hereto as Exhibit B (the “Subscription
Information”). The Escrow Agent shall, upon receipt of Subscription Information,
together with the related purchase price being paid by such Investor (the
"Investment Amount"), deposit the related Investment Amount of such Subscription
Information in the Escrow Account for collection; or (b) all funds to be wired
shall be wired to the account set forth in Section 2.1 above and written
Subscription Information shall be faxed or emailed to the Escrow Agent in
accordance with the information provided on Exhibit A.

     2.3 Any checks which are received by Escrow Agent that are made payable to
a party other than the Escrow Agent shall be returned directly to the Placement
Agent together with any documents delivered therewith. Simultaneously with each
deposit of a check with the Escrow Agent, the Placement Agent shall provide the
Escrow Agent with the Subscription Information to include the name, address and
taxpayer identification number of each Investor and of the aggregate principal
amount of Securities subscribed for by such Investor. The Escrow Agent is not
obligated, and may refuse, to accept checks that are not accompanied by
Subscription Information containing the requisite information.

     2.4 In the event a wire transfer is received by the Escrow Agent and the
Escrow Agent has not received Subscription Information, the Escrow Agent shall
notify the Placement Agent. If the Escrow Agent does not receive the
Subscription Information by such Investor prior to close of business on the
third business day (days other than a Saturday or Sunday or other day on which
the Escrow Agent is not open for business in the State of Virginia) after
notifying Placement Agent of receipt of said wire, the Escrow Agent shall return
the funds to such Investor.

3. Escrow Agent to Hold and Disburse Escrowed Funds. The Escrow Agent will hold
and disburse the Escrowed Funds received by it pursuant to the terms of this
Agreement, as follows:

     3.1 Upon receipt of joint written instructions from the Company and the
Placement Agent, in substantially the form of Exhibit C hereto, the Escrow Agent
shall release the Escrowed Funds as directed in such instructions.

     3.2 In the event this Agreement, the Escrowed Funds or the Escrow Agent
becomes the subject of litigation, or if the Escrow Agent shall desire to do so
for any

2

--------------------------------------------------------------------------------

other reason, the Company authorizes the Escrow Agent, at its option, to deposit
the Escrowed Funds with the clerk of the court in which the litigation is
pending, or a court of competent jurisdiction if no litigation is pending, and
thereupon the Escrow Agent shall be fully relieved and discharged of any further
responsibility with regard thereto. The Company also authorizes the Escrow
Agent, if it receives conflicting claims to the Escrow Funds, is threatened with
litigation or if the Escrow Agent shall desire to do so for any other reason, to
interplead all interested parties in any court of competent jurisdiction and to
deposit the Escrowed Funds with the clerk of that court and thereupon the Escrow
Agent shall be fully relieved and discharged of any further responsibility
hereunder to the parties from which they were received.

     3.3 In the event that the Escrow Agent does not receive any instructions by
a date that is 90 days from the date of this Agreement (the “Escrow Termination
Date”), all Escrowed Funds shall be returned to the parties from which they were
received, without interest thereon or deduction therefrom.

4. Exculpation and Indemnification of Escrow Agent.

     4.1 The Escrow Agent shall have no duties or responsibilities other than
those expressly set forth herein. The Escrow Agent shall have no duty to enforce
any obligation of any person to make any payment or delivery, or to direct or
cause any payment or delivery to be made, or to enforce any obligation of any
person to perform any other act. The Escrow Agent shall be under no liability to
the other parties hereto or anyone else, by reason of any failure, on the part
of any other party hereto or any maker, guarantor, endorser or other signatory
of a document or any other person, to perform such person’s obligations under
any such document. Except for amendments to this Agreement referenced below, and
except for written instructions given to the Escrow Agent by the Escrowing
Parties relating to the Escrowed Funds, the Escrow Agent shall not be obligated
to recognize any agreement between or among any of the Escrowing Parties,
notwithstanding that references hereto may be made herein and whether or not it
has knowledge thereof.

     4.2 The Escrow Agent shall not be liable to the Company, the Placement
Agent or to anyone else for any action taken or omitted by it, or any action
suffered by it to be taken or omitted, in good faith and acting upon any order,
notice, demand, certificate, opinion or advice of counsel (including counsel
chosen by the Escrow Agent), statement, instrument, report, or other paper or
document (not only as to its due execution and the validity and effectiveness of
its provisions, but also as to the truth and acceptability of any information
therein contained), which is believed by the Escrow Agent to be genuine and to
be signed or presented by the proper person or persons. The Escrow Agent shall
not be bound by any of the terms thereof, unless evidenced by written notice
delivered to the Escrow Agent signed by the proper party or parties and, if the
duties or rights of the Escrow Agent are affected, unless it shall give its
prior written consent thereto.

3

--------------------------------------------------------------------------------

     4.3 The Escrow Agent shall not be responsible for the sufficiency or
accuracy of the form, or of the execution, validity, value or genuineness of,
any document or property received, held or delivered to it hereunder, or of any
signature or endorsement thereon, or for any lack of endorsement thereon, or for
any description therein; nor shall the Escrow Agent be responsible or liable to
the Company, the Placement Agent or to anyone else in any respect on account of
the identity, authority or rights, of the person executing or delivering or
purporting to execute or deliver any document or property or this Agreement. The
Escrow Agent shall have no responsibility with respect to the use or application
of the Escrowed Funds pursuant to the provisions hereof.

     4.4 The Escrow Agent shall have the right to assume, in the absence of
written notice to the contrary from the proper person or persons, that a fact or
an event, by reason of which an action would or might be taken by the Escrow
Agent, does not exist or has not occurred, without incurring liability to the
Company, the Placement Agent or to anyone else for any action taken or omitted
to be taken or omitted, in good faith and in the exercise of its own best
judgment, in reliance upon such assumption.

     4.5 To the extent that the Escrow Agent becomes liable for the payment of
taxes, including withholding taxes, in respect of income derived from the
investment of the Escrowed Funds, or any payment made hereunder, the Escrow
Agent may pay such taxes; and the Escrow Agent may withhold from any payment of
the Escrowed Funds such amount as the Escrow Agent estimates to be sufficient to
provide for the payment of such taxes not yet paid, and may use the sum withheld
for that purpose. The Escrow Agent shall be indemnified and held harmless
against any liability for taxes and for any penalties in respect of taxes, on
such investment income or payments in the manner provided in Section 4.6

     4.6 The Escrow Agent will be indemnified and held harmless by the Company
from and against all expenses, including all counsel fees and disbursements, or
loss suffered by the Escrow Agent in connection with any action, suit or
proceedings involving any claim, or in connection with any claim or demand,
which in any way, directly or indirectly, arises out of or relates to this
Agreement, the services of the Escrow Agent hereunder, except for claims
relating to gross negligence by Escrow Agent or breach of this Agreement by the
Escrow Agent, or the monies or other property held by it hereunder. Promptly
after the receipt of the Escrow Agent of notice of any demand or claim or the
commencement of any action, suit or proceeding, the Escrow Agent shall, if a
claim in respect thereof is to be made against an Escrowing Party, notify each
of them thereof in writing, but the failure by the Escrow Agent to give such
notice shall not relieve any such party from any liability which an Escrowing
Party may have to the Escrow Agent hereunder.

     4.7 For purposes hereof, the term “expense or loss” shall include all
amounts paid or payable to satisfy any claim, demand or liability, or in
settlement of any claim, demand, action, suit or proceeding settled with the
express written consent of the Escrow Agent, and all costs and expenses,
including, but not limited to, counsel fees and

4

--------------------------------------------------------------------------------

disbursements, paid or incurred in investigating or defending against any such
claim, demand, action, suit or proceeding.

5. Termination of Agreement and Resignation of Escrow Agent.

     5.1 This Agreement shall terminate upon disbursement of all of the Escrowed
Funds, provided that the rights of the Escrow Agent and the obligations of the
Company and the Placement Agent under Section 4 shall survive the termination
hereof.

     5.2 The Escrow Agent may resign at any time and be discharged from its
duties as Escrow Agent hereunder by giving the Company and the Placement Agent
at least five (5) business days written notice thereof (the “Notice Period”). As
soon as practicable after its resignation, the Escrow Agent shall, if it
receives notice from the Company and the Placement Agent within the Notice
Period, turn over to a successor escrow agent appointed by the Company and the
Placement Agent all Escrowed Funds (less such amount as the Escrow Agent is
entitled to retain pursuant to Section 7) upon presentation of the document
appointing the new escrow agent and its acceptance thereof. If no new agent is
so appointed within the Notice Period, the Escrow Agent shall return the
Escrowed Funds to the parties from which they were received without interest or
deduction.

6. Form of Payments by Escrow Agent.

     6.1 Any payments of the Escrowed Funds by the Escrow Agent pursuant to the
terms of this Agreement shall be made by wire transfer unless directed to be
made by check by the Escrowing Parties.

     6.2 All amounts referred to herein are expressed in United States Dollars
and all payments by the Escrow Agent shall be made in such dollars.

7. Compensation. Escrow Agent shall be entitled to the following compensation
from the Company:

     7.1 Closing Fee: The Company shall pay a fee to the Escrow Agent of
$4,500.00, out of the Closing.

     7.2 Interest: The Company hereby agrees that Escrow Agent shall retain 100%
of the interest earned during the time the Escrowed Funds are held in escrow
hereunder.

8. Notices. All notices, requests, demands, and other communications provided
herein shall be in writing, shall be delivered by hand or by first-class mail,
shall be deemed given when received and shall be addressed to parties hereto at
their respective addresses first set forth on Exhibit A hereto.

5

--------------------------------------------------------------------------------

9. Further Assurances. From time to time on and after the date hereof, the
Company and the Placement Agent shall deliver or cause to be delivered to the
Escrow Agent such further documents and instruments and shall do and cause to be
done such further acts as the Escrow Agent shall reasonably request (it being
understood that the Escrow Agent shall have no obligation to make any such
request) to carry out more effectively the provisions and purposes of this
Agreement, to evidence compliance herewith or to assure itself that it is
protected in acting hereunder.

10. Consent to Service of Process. The Company and the Placement Agent hereby
irrevocably consent to the jurisdiction of the courts of the State of Virginia
and of any Federal court located in such state in connection with any action,
suit or proceedings arising out of or relating to this Agreement or any action
taken or omitted hereunder, and waives personal service of any summons,
complaint or other process and agrees that the service thereof may be made by
certified or registered mail directed to it at the address listed on Exhibit A
hereto.

11. Miscellaneous.

     11.1 This Agreement shall be construed without regard to any presumption or
other rule requiring construction against the party causing such instrument to
be drafted. The terms “hereby,” “hereof,” “hereunder,” and any similar terms, as
used in this Agreement, refer to the Agreement in its entirety and not only to
the particular portion of this Agreement where the term is used. The word
“person” shall mean any natural person, partnership, corporation, government and
any other form of business of legal entity. All words or terms used in this
Agreement, regardless of the number or gender in which they were used, shall be
deemed to include any other number and any other gender as the context may
require. This Agreement shall not be admissible in evidence to construe the
provisions of any prior agreement.

     11.2 This Agreement and the rights and obligations hereunder of the Company
and Placement Agent may not be assigned. This Agreement and the rights and
obligations hereunder of the Escrow Agent may only be assigned by the Escrow
Agent with the prior written consent of the Company and the Placement Agent.
This Agreement shall be binding upon and inure to the benefit of each party’s
respective successors, heirs and permitted assigns. No other person shall
acquire or have any rights under or by virtue of this Agreement. This Agreement
may not be changed orally or modified, amended or supplemented without an
express written agreement executed by the Escrow Agent and all Escrowing
Parties. This Agreement is intended to be for the sole benefit of the parties
hereto and their respective successors, heirs and permitted assigns, and none of
the provisions of this Agreement are intended to be, nor shall they be construed
to be, for the benefit of any third person.

     11.3 This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of Virginia. The representations and warranties
contained in this Agreement shall survive the execution and delivery hereof and
any investigations

6

--------------------------------------------------------------------------------

made by any party. The headings in this Agreement are for purposes of reference
only and shall not limit or otherwise affect any of the terms thereof.

12. Execution of Counterparts. This Agreement may be executed in a number of
counterparts, by facsimile, each of which shall be deemed to be an original as
of those whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more of the counterparts hereof, individually or taken together, are
signed by all the parties.

     IN WITNESS WHEREOF, the parties have executed and delivered this Escrow
Agreement on the day and year first above written.

ESCROW AGENT:

TRI-STATE TITLE & ESCROW, LLC         By: /s/ Guy W. Turner     Guy W. Turner,
President  

COMPANY:

LIGHTSCAPE TECHNOLOGIES INC.

By: /s/ Bondy Tan     Name: Bondy Tan     Title: President and CEO  

PLACEMENT AGENT:

ROTH CAPITAL PARTNERS, LLC

By: /s/ Aaron Gurewitz     Name: Aaron Gurewitz     Title: Managing Director,
Equity Capital Markets  

7

--------------------------------------------------------------------------------

EXHIBIT A

PARTIES TO AGREEMENT

Company Name: Lightscape Technologies Inc.
Address: 3/F, 80 Gloucester Road, Wanchai, Hong Kong
Telephone: 011-852-2546-1808
Fax: 011-852-2546-6878
Attention: Chief Executive Officer
Email: bondy@lightscapetech.com.hk

/s/ Bondy Tan (Signature)   Tri-State Title & Escrow, LLC 360 Main Street P.O.
Box 391 Washington, VA 22747 Telephone: (800) 984-2155; (540) 675-2155 Fax:
(540) 675-3155 Attention: Johnnie L. Zarecor Email escrow@tristatetitle.net    
/s/ Guy W. Turner Guy W. Turner, President     Roth Capital Partners, LLC 24
Corporate Plaza Newport Beach, CA 92660 Telephone: (949) 750-5703 Fax: (949)
720-7223 Attention: Aaron Gurewitz Email: agurewitz@rothcp.com   /s/ Aaron
Gurewitz (Signature)

8

--------------------------------------------------------------------------------

EXHIBIT B

SUBCRIPTION INFORMATION

Name of Investor        Address of Investor             $ Amount of Securities  
Subscribed       Investment Amount   Submitted Herewith       Taxpayer ID
Number/   Social Security Number  

9

--------------------------------------------------------------------------------

EXHIBIT C

DISBURSEMENT REQUEST

     Pursuant to that certain Escrow Agreement by and among Lightscape
Technologies Inc., Roth Capital Partners, LLC and TRISTATE TITLE & ESCROW, LLC,
the Company and Placement Agent hereby request disbursement of funds in the
amount and manner described below from Cardinal Bank account number 0560024931,
styled Tri-State Title & Escrow, LLC Escrow Account.

  Please disburse to:           Amount to disburse:           Form of
distribution:           Payee:                                            Name:
                                           Address:                            
               City/State:                                            Zip:      
                Please disburse to:           Amount to disburse:           Form
of distribution:           Payee:                                          
 Name:                                            Address:                      
                     City/State:                                            Zip:
 


Subscriptions Accepted From                       Investor   Amount            
                                                                               
                               Total:    

10

--------------------------------------------------------------------------------


  Statement of event or condition which calls for this request for disbursement:
               


  Lightscape Technologies Inc.               By:     Name: Bondy Tan   Title:
President and CEO   Date:                 Roth Capital Partners, LLC            
  By:     Name:     Title:     Date:  

11

--------------------------------------------------------------------------------